Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 5-21-2019. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

Note: Examiner invites Applicant’s attention to the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4) which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.

In analyzing patent-eligibility questions under the judicial exception to 35 U.S.C. § 101, we "first determine whether the claims at issue are directed to a patent-ineligible concept." Alice, 134 S. Ct. at 2355. If the claims are determined to be directed to an ineligible concept, then we "consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." Id. (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 97 (2012)).

On January 7, 2019, the Director issued "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance").

Per the Revised Guidance, the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.). If it does not, the claim is patent eligible. Id. With respect to the abstract idea category of judicial exceptions, an abstract idea must fall within one of the enumerated grouping of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).

If a claim does recite a judicial exception, we proceed to Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.

If a claim recites a judicial exception but fails to integrate it into a practical application, we then proceed to the second step of Alice (i.e., Office Step 2B). In that step, we then Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis: 

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter? 
Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES. Therefore, the issue now is whether it is directed to a judicial exception without significantly more.

STEP 2
The Supreme Court
set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, . . . determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, “[w]hat else is there in the claims before us? To answer that question, . . . consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application. [The Court] described step two of this analysis as a search for an “‘inventive concept’”—i.e., an 

Alice Corp., Pty. Ltd. v CLS Bank Intl, 573 U.S. 208, 217–18 (2014) (citations omitted) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012)). To perform this test, we must first determine what the claims are directed to. This begins by determining whether the claims recite one of the judicial exceptions (a law of nature, a natural phenomenon, or an abstract idea). Then, if claims recite a judicial exception, determining whether the claims at issue are directed to the recited judicial exception, or whether the recited judicial exception is integrated into a practical application of that exception, i.e., that the claims “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Revised Guidance at 54. If the claims are directed to a judicial exception, then finally determining whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.

Step 2A(i): Does the Claim Recite a Judicial Exception?

Claims 1-20 are directed to a computerized real-time investment risk management method for computer system. The computerized real-time investment risk management method involves providing a computer module for entering, storing and retrieving a set of model portfolios, and one investment portfolio. A computer analytics engine is provided to calculate a first set of Adjusted Closing Price (ACP), Daily Price Returns (DPR) and Daily Total Returns (DTR) for a set of securities for each day within a historical time period 

From this we see that the claims do not recite the judicial exceptions of either natural phenomena or laws of nature. The next issue is whether it recites the judicial exception of an abstract idea. To answer this, we next determine whether it recites one of the concepts the Courts have held to be lacking practical application, viz. mathematical concepts1, certain methods of organizing human interactions2, including fundamental economic practices and business activities, or mental processes3.

The practice of determining investor’s risk tolerance levels and monitoring real-time risks of investment portfolios is a fundamental economic practice and/or a commercial interaction. Thus, the invention is an example of a conceptual idea subject to the Supreme Court's "concern that patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." See Alice, 573 U.S. at 216 (citations omitted).

In TABLE 1 below, the Examiner identifies the specific claim limitations in claim 1 that are found to recite an abstract idea. The Examiner additionally identifies the additional (non-abstract) claim limitations that are generic computer components and techniques, and representing extra or post-solution activity:

Independent Claim 1
Revised 2019 Guidance
Providing a computer system for displaying graphics and running computer operating systems.
Displaying data is insignificant extra-solution activity. 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
providing a computer module for retrieving historical financial market data of a historical time period wherein said historical financial market data include data of a set of securities and daily financial market data for said set of securities.
This is data gathering which is merely insignificant pre-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.
providing a computer module for entering, storing and retrieving a set of model portfolios, and at least one investment portfolio.
These steps are all insignificant pre-solution activity and includes data gathering. 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
providing a computer analytics engine, wherein said computer analytics engine calculates a first set of Adjusted Closing Price (ACP), Daily Price Returns (DPR), Daily Total Returns (DTR) for said set of securities for each day within said historical time period using said historical financial market data; and a first set of risks and annualized returns based on DTRs for a set of particular time windows on a rolling basis within said historical time period and going forward on a daily basis.
These steps could be performed alternatively as a mental process. See 2019 Rev. Guid. 52.
and providing a computer graphic engine wherein return and risk are used as axes for analytic graphs to visually 

See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).


Thus the claims are directed to a certain method of organizing human activity.

Alternately, this is an example of concepts performed in the human mind as mental processes because the invention as drafted is a process that under it broadest reasonable interpretation covers a mental process. That is, other than generic computer components, nothing in the claim element precludes the step from practically being performed as mental process. The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See Planet Bingo, 961 F. Supp. 2d at 851 (“The district court correctly concluded that managing the game of bingo “consists solely of mental steps which can be carried out by a human using pen and paper”). Other than the recitation of generic computer components, the examiner finds that the instant case clearly falls within the “mental processes” grouping of abstract ideas. The examiner further finds that this type of activity represents longstanding conduct that existed well before the advent of computers and the Internet. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson").

And, when claimed in a manner similar to the claims here, gathering and analyzing information using conventional techniques has been determined to be an abstract idea. TLI Communications v. AV Automotive LLC, 823 F .3d 607, 612-13 (Fed. Cir. 2016). Also, Univ. of Fl. Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363 (Fed. Cir. 2019) (citing Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016)).

Similar data gathering, data generation and displaying data cases have been held ineligible under § 101. See Content Extraction and Transmission LLC v. wells Fargo Bank, National Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (holding the concept of "l) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" abstract); see also Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) ( "Intellectual Ventures I") (concluding that customizing information and presenting it to users based on particular characteristics is abstract as well); Electric Power Group, LLC v. Alstom S.A, 830 F.3d 1353-1354 (Fed. Cir. 2016) (explaining that an invention directed to the collection, manipulation, and display of data is an abstract process).

Step 2A(ii): Judicial Exception Integrated into a Practical Application?
If the claims are directed to a patent-ineligible concept, as conclude above, we proceed to the “practical application” Step 2A(ii) in which we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) Identifying 

The Examiner finds each of the limitations of claim 1 recites abstract ideas as Identified in Step 2A(i), supra, and none of the limitations integrate the fundamental economic practice/commercial interaction into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.

Thus, on this record, Applicant has not shown eligibility under the guidance of Manual for Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”).

Step 2B – “Inventive Concept” or “Significantly More”
If the claims are directed to a patent-ineligible concept, as the Examiner concludes above, we proceed to the “inventive concept” step. For Step 2B we must “look with more specificity at what the claim elements add, in order to determine ‘whether they Identify an “inventive concept” in the application of the ineligible subject matter’ to which the claim is directed.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir.  Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016)).

In applying step two of the Alice analysis, our reviewing court guides we must “determine whether the claims do significantly more than simply describe [the] abstract method” and, thus, transform the abstract idea into patentable subject matter. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Alice, 573 U.S. at 221. Those “additional features” must be more than “well-understood, routine, conventional activity.” Mayo, 566 U.S. at 79.

Limitations referenced in Alice that are not enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples: adding the words “apply it” (or an equivalent) with an abstract idea;4 mere instructions to implement an abstract idea on a computer;5 or requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.6 The Examiner concluded that the additional elements “amount to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to 7 

Evaluating representative claim 1 under step 2 of the Alice analysis, the Examiner concludes it lacks an inventive concept that transforms the abstract idea of risk monitoring and management into a patent-eligible application of that abstract idea. As evidence of the conventional nature of the recited computer system, the Examiner refers to paragraph 57 of the published Specification. The Examiner finds the recited computer system is well-understood, routine, and conventional. The generic computer system described in the Specification us well-understood, routine, and conventional, at least because the Specification describes the computers in a manner that indicates they are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112 ¶ 1(a). See Berkheimer Memo8 § III.A.1. Thus, be9

Dependent claims 2, 3 12 and 13 add the additional limitation of time windows including at least a one-month time window, a 3-month time window, and a 6-month time window, a one-year time window, a 5-year time window, a 10-year time window, a 20-year time window and a 30-year time window, and the historical time period is 30 years. This is nonfunctional descriptive material because it is a mere arrangement of data. Descriptive material is nonstatutory when claimed as descriptive material per se, 33 F. 3d at 1360, 31 USPQ2d at 1759. See MPEP §2011.05(II).
 
Dependent claims 4 and 14s add the additional limitation of calculating a second set of Daily Total Returns (DTR) for said set of model portfolios for each day within said historical time period, and a second set of risks and annualized returns based on said second DTRs for said set of particular time windows on a rolling basis within said historical time period and going forward on a daily basis, and a corresponding set of investment health indicators including return health, risk health and efficiency health; and said computer graphic engine displays the second set of annualized returns over corresponding said second set of risks in one same graph. Calculating is a mental process because other than generic computer components, nothing in the claim element precludes the step from practically being performed as in the human mind or with paper and pencil. See Planet Bingo, 961 F. Supp. 2d at 851. See also Guidance, 84 Fed. Reg. at 52. Display is insignificant post-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
 
Dependent claims 5 and 15 add the additional limitations of calculating a third set of Daily Total Returns (DTR) for said at least one investment portfolio for each day within , nothing in the claim element precludes the step from practically being performed as in the human mind or with paper and pencil. See Planet Bingo, 961 F. Supp. 2d at 851. See also Guidance, 84 Fed. Reg. at 52. Display is insignificant post-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 6 and 16 add the additional limitations of calculating a third set of Daily Total Returns (DTR) for a plurality of investment portfolios for each day within said historical time period and a third set of risks and annualized returns based on said third DTRs for said set of particular time windows on a rolling basis within said historical time period and going forward on a daily basis; and said computer graphic engine displays both the second set and the third of annualized returns over corresponding said second and third set of risks in one same graph for portfolio heath and performance checking. Calculating is a mental process because other than generic computer components, nothing in the claim element precludes the step from practically being performed as in the human mind or with paper and pencil. See Planet Bingo, 961 F. Supp. 2d at 851. See also Guidance, 84 Fed. Reg. at 52. Display is insignificant post-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 7 and 17 add the additional limitation of calculating a set of upsides and downsides in terms of value for a set of model portfolios based on 10-year to 30-year long-term average risks and returns of said set of model portfolios and a choice of confidence intervals ranging from 95% to 50%; and a step of displaying said set of upsides and downsides in terms of value one same graph. Calculating is a mental process because other than generic computer components, nothing in the claim element precludes the step from practically being performed as in the human mind or with paper and pencil. See Planet Bingo, 961 F. Supp. 2d at 851. See also Guidance, 84 Fed. Reg. at 52. Display is insignificant post-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 8 and 18 add the additional limitation of providing a user interface for accepting a choice of a model portfolio from an investor by clicking on a upside and downside pair, and saving the long-term average risk of the chosen model portfolio as the investor's risk tolerance level. This is insignificant extra-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 9 and 19 add the additional limitation of calculating a second set of Daily Total Returns (DTR) for a set of key markets for each day within a set of particular time periods, and a second set of risks and annualized returns based on said second DTRs for said set of particular time periods on a rolling basis and going forward on a daily basis; said method of claim 1 further comprising a set of providing a user interface for accepting a user's choice of risk tolerance level and a user's expected return value; and said computer graphic engine displays said user's risk tolerance and expected return value together with a linear or non-linear best fit line for the second set of annualized returns over corresponding said second set of risks in one same graph. Calculating is a mental process because other than generic computer components, nothing in the claim element precludes the step from practically being performed as in the human mind or with paper and pencil. See Planet Bingo, 961 F. Supp. 2d at 851. See also Guidance, 84 Fed. Reg. at 52. Display is insignificant post-solution activity because this is activity incidental to the primary process or product that is merely a nominal or tangential addition to the claim. See 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker vs. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Dependent claims 10 and 20 add the additional limitation of the choice of risk tolerance level and user's expected return is mapped to a Sharpe Ratio to indicate whether such a combination is realistic according to market realities. This is a mental process because other than generic computer components, nothing in the claim element precludes the step from practically being performed as in the human mind or with paper and pencil. See Planet Bingo, 961 F. Supp. 2d at 851. See also Guidance, 84 Fed. Reg. at 52.

Conclusion of Law

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this the examiner finds the claims are directed to a certain method of organizing human activity without significantly more.

Conclusion
Prior art made of record and not relied upon that is considered pertinent to patentee’s disclosure can be found on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 2:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
        2 See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
        3 See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371-1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).
        4 Alice, 573 U.S. at 221–23
        5 Alice, 573 U.S. at 221, e.g., simply implementing a mathematical principle on a physical machine, namely a computer (citing Mayo, 566 U.S. at 84–85).
        6 Alice, 573 U.S. at 225, e.g., using a computer to obtain data, adjust account balances, and issue automated instructions.
        7 MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
        i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));
        iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
        
        8 Robert W. Bahr, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), USPTO 3 (2018) (available at https://www.uspto.gov/ sites/default/files/documents/memo-berkheimer-20180419.PDF) (explaining that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional).
        9 Claim terms are to be given their broadest reasonable interpretation, as understood by those of ordinary skill in the art and taking into account whatever enlightenment may be had from the Specification. In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).